Citation Nr: 0111729	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-09 677	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to direct service connection for gum disease, for 
compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran had verified service from April 1953 to July 
1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal was docketed at the Board in 2000.

Documentation of record dated in August 1998 reflects the 
veteran's intent to assert a claim for service connection for 
gum disease with loss of teeth for the purpose of receiving 
outpatient dental treatment by VA.  According to an August 
1998 deferred rating decision, this claim was referred to the 
VA Medical Center (VAMC) for appropriate action.  Therefore, 
the Board need take no action regarding this claim.

In his April 2000 Substantive Appeal (VA Form 9), the veteran 
asserted a claim for secondary service connection for gum 
disease.  The foregoing claim is referred to the RO for 
appropriate action.  


FINDING OF FACT

Gum disease is not a disease or injury for compensation 
purposes.


CONCLUSION OF LAW

Compensation for gum disease is precluded by law.  
38 U.S.C.A. § 1712 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.381, 4.150, 17.161 (2000); Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete a claim have 
been met.  In this regard, by virtue of a Statement of the 
Case issued during the pendency of the appeal, the veteran 
was given notice of the information or evidence necessary to 
substantiate his claim.  In addition, it appears that copies 
of all service medical and dental records have been procured.  
Finally, the veteran's representative was afforded an 
opportunity to review the record in January 2001.

The Board observes that, during the pendency of this appeal, 
VA regulations regarding dental disorders were revised, 
effective June 8, 1999.  64 Fed. Reg. 30,392 (June 8, 1999).  
The United States Court of Appeals for Veterans Claims has 
held that, when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

Previously, VA regulations had provided that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (in effect prior to June 
8, 1999).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.  Effective in February 1994, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment pursuant to 38 C.F.R. § 17.120 (now 
38 C.F.R. § 17.161).  The Rating Schedule was then revised to 
remove the previous listings for those disorders under 
Diagnostic Code 9913.  38 C.F.R. §§ 4.149, 4.159.  

The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 4.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language was entered in 38 C.F.R. 
§ 3.381(a).  In addition, all of 38 C.F.R. § 3.382, which had 
allowed for the establishment of service connection for 
Vincent's disease and/or pyorrhea, was eliminated.  The end 
result is that service connection for treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment in accordance 
with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381(a). Dental 
disabilities which may be awarded compensable disability 
ratings are set forth in 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
ramus, loss of the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

The veteran asserts that his "teeth" were treated in service 
and he contends, in essence, that he presently has gum 
disease which is of service origin.  In this regard, while 
service dental records reflect that the veteran received 
treatment involving a number of teeth, there is no reference 
to gum (or periodontal) disease and the presence of 
"periodontoclasia" was ruled out on several occasions.  

In considering the veteran's claim for direct service 
connection for gum disease, the Board would reiterate that 
service dental records are silent for any mention of gum 
disease.  Even ignoring that there is no evidence of record 
documenting the presence of gum disease currently, the Board 
would emphasize the more salient consideration that gum 
disease (even if present) is not a disorder for which VA 
compensation may be granted.  Under both the former and 
revised regulations (the latter being codified in 38 C.F.R. 
§ 17.161 and made applicable in 38 C.F.R. § 3.381), related 
service connection is only for the purpose of establishing 
entitlement to dental treatment.  Given the foregoing 
observation, and because the law rather than the evidence is 
dispositive of the resolution of the appeal, the veteran's 
claim for direct service connection for gum disease is 
without legal merit and is, accordingly, denied.  See 
Sabonis, supra.

Despite the disposition reached immediately hereinabove, the 
Board would point out that, in documentation of record dated 
in August 1998 (of which the rating board took note in August 
1998), the veteran asserted a claim for service connection 
for gum disease with loss of teeth for the purpose of 
receiving outpatient dental treatment by VA.  This claim has, 
as is reflected above, been referred to the VAMC for 
appropriate action.


ORDER

Direct service connection for gum disease, for compensation 
purposes, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

